982 S.W.2d 788 (1998)
Geraldine GRIFFIN, Petitioner/Respondent,
v.
Anthony GRIFFIN, Respondent/Appellant.
No. ED 73562.
Missouri Court of Appeals, Eastern District, Division Three.
December 15, 1998.
Bradley S. Dede, Charles M. Shaw Law Firm, St. Louis, for appellant.
Harvey I. Feldman, St. Louis, for respondent.
Before PAUL J. SIMON, P.J., KATHIANNE KNAUP CRANE, J., and LAWRENCE E. MOONEY, J.
PER CURIAM.
Husband, Anthony Griffin, appeals from a judgment of the trial court dissolving his marriage to wife, Geraldine Griffin, and distributing their marital property. We dismiss the appeal because husband's notice of appeal was untimely filed.
Although neither party raises the issue of timeliness of this appeal, we must address the question of appellate jurisdiction sua sponte. Committee for Educational Equality v. State, 878 S.W.2d 446, 450 (Mo. banc 1994). A timely filing of a notice of appeal is a jurisdictional requirement; if the notice of appeal is untimely, we are without jurisdiction and must dismiss the appeal. Rogiers v. Boatmen's Trust Co., 918 S.W.2d 285, 286 (Mo.App.1996).
Rule 81.04(a) provides that an appeal must be filed no later than ten days after the judgment becomes final. If no motion for new trial is filed, a judgment becomes final thirty days after it is entered by the trial court. Rule 81.05(a). The record in this case discloses that the judgment and decree *789 was filed on September 30, 1997. The judgment therefore became final on October 30, 1997. The notice of appeal was due by November 10, 1997 but was not filed until November 21, 1997.[1] We accordingly have no jurisdiction.
Appeal dismissed.
NOTES
[1]  We note that the notice of appeal states that an after trial motion was filed on October 7, 1997 and was decided on November 6, 1997. The after trial motion is not filed with this court and is not included in the minutes of the trial court as required by Rule 81.12(a). Even if an after trial motion was decided on November 6, 1997, the November 21 notice of appeal was untimely because it would have been due on November 17, 1997.